DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1/4/2022 have been fully considered but they are not persuasive. The Applicant contends that Servidio does not recite at least one recess configured to receive and collect extravasating fixation medium. The examiner respectfully disagrees. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, the recess elements of Servidio, as shown in Figure A below, are fully capable of receiving and collecting extravasating fixation medium due to the open spaces they form within the collar. The Applicant has further not provided any evidence to support the assertion that the recesses of Servidio would not be capable of meeting the intended use recitations. Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).
Applicant’s remaining arguments with respect to claim(s) 16-22, 24-31, and 33-35 have been considered, but are moot in view of the new grounds of rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-22, 24-31, and 33-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claims 16 and 27 have been amended to recite that the at least one recess of the collar forms a “cylindrical bore.” While the disclosure provides support for the recesses being “generally cylindrical” in shape, it does not appear to have adequate support for the new claim limitations stating that the at least one recess is a fully cylindrical bore. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 16-22, 24-31, and 33-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Servidio et al. (US Pub. No. 2013/0172892; hereinafter Servidio) in view of Bauer et al. (US Pub. No. 2018/0200061; hereinafter Bauer).
Servidio teaches the following regarding claim 16: a surgical implant, the implant comprising: an elongated stem (2600) having a distal tip (lower end of element 2600), a proximate end (upper end of element 2600) opposite the distal tip (Fig. 23G), and at least one connection element (2510) between the distal tip and proximate end (Fig. 23G); and a collar (2400, 2410) having a proximate end (upper end), a distal end (lower end) opposite the proximate end (Fig. 23G), an exterior surface (outer surfaces of elements 2400, 2410) extending therebetween (Fig. 23G), a distal surface (surfaces on the lower portion of elements 2400, 2410) located adjacent the distal end (Fig. 23G), at least one recess (open spaces between the interior rims on element 2400) (Figs. 23A-23B, please also see annotated Figure A, below) extending from the distal surface into the collar (Figs. 23A-23B), and an inner through bore (2490) extending between the proximate and distal ends of the collar (Figs. 23A-23B) and having at least one connection receiving element (window in element 2430, 2420) (please see Figure A) that is sized and shaped to receive the at least one connection element and lock the at least one connection element in place (Figs. 23A-23G; paras. 0113-0118).
Regarding claims 16 and 27, Servidio teaches the collar comprising recesses that have generally cylindrically shaped bores (Figs. 23A-23B; Figure A). However, it does not explicitly recite the recesses forming a cylindrical bore. Bauer teaches that it is well known in the art that an augment sleeve or collar can be provided with interior recesses that have a variety of shapes, including cylindrical (Figs. 3, 6a-6c, 7; paras. 0034-0039), as would be needed to provide the device with 


    PNG
    media_image1.png
    516
    810
    media_image1.png
    Greyscale

Figure A.

Servidio teaches the following regarding claim 17: the implant of claim 16, wherein the at least one recess is configured to receive and collect extravasating fixation medium extravasating from an implant receiving area during introduction of the implant into a patient's body (Figs. 23A-23B). Please note that claim recitations defining how and where the applicant's invention is used are considered to be intended use limitations.  It has been held that a recitation 
  Servidio teaches the following regarding claim 18: the implant of claim 16, wherein the at least one connection element includes at least one flange (Figs. 23F-23G; para. 0113).  
 Servidio teaches the following regarding claim 19: the implant of claim 18, wherein the at least one connection receiving element includes at least one interior thread (window in element 2430) that is sized and shaped to receive the at least one flange and lock the at least one flange in place (Figs. 23F-23G; paras. 0113-0118).  
Servidio teaches the following regarding claim 20: the implant of claim 18, wherein the at least one flange includes a first flange (flange on the medial side of the stem) on a first side (medial side) of the elongated stem and a second flange (flange on the lateral side of the stem) on a second side (lateral side) of the elongated stem opposite the first flange (Fig. 23G).  
Servidio teaches the following regarding claim 21: the implant of claim 16, wherein the distal surface of the collar is configured to abut a resected bone located adjacent the implant receiving area (Fig. 23G; paras. 0113-0118).  
Servidio teaches the following regarding claim 22: the implant of claim 16, wherein the elongated stem includes a ledge (ledge of the tibial platform at the upper portion of the stem) 
Servidio teaches the following regarding claim 24: the implant of claim 16, wherein the at least one recess includes four recesses arranged in a radial orientation on the distal surface of the collar (Figure A; Figs. 23A-23B).  
Servidio teaches the following regarding claim 25: the implant of claim 16, wherein the at least one recess extends from the distal surface into the collar and is located between the inner through bore and the exterior surface of the collar so as to be separated from the exterior surface (Figure A; Figs. 23A-23B).  
Servidio teaches the following regarding claim 26: the implant of claim 16, wherein the exterior surface of the collar includes a three-dimensional porous structure having a varied porosity to optimize bone ingrowth and bone apposition on the collar (Figs. 23A-23B; para. 0113).  
Servidio teaches the following regarding claim 27: a surgical implant, the implant comprising: an elongated stem (2600) having a distal tip (lower end), a proximate end (upper end) opposite the distal tip (Fig. 23G), and at least one connection element (2510) between the distal tip and proximate end (Fig. 23G); and a collar (2400, 2410) having a proximate end (upper end), a distal end (lower end) opposite the proximate end (Fig. 23G), an inner through bore (2490) extending therebetween (Fig. 23A), an exterior surface (outer surfaces of elements 2400, 2410) extending between the proximate and distal ends (Fig. 23G), a distal surface (surfaces on the lower portion of elements 2400, 2410) located adjacent the distal end and configured to abut a resected bone located adjacent the implant receiving area (Fig. 23G; paras. 0113-0118), at least one recess (Figure A) configured to receive extravasating fixation medium (Figs. 23A-23B), and 
 Servidio teaches the following regarding claim 28: the implant of claim 27, wherein the at least one connection element includes at least one flange (Figs. 23F-23G; para. 0113).  
Servidio teaches the following regarding claim 29: the implant of claim 28, wherein the at least one connection receiving element (window in element 2430) (Figure A) includes at least one interior thread that is sized and shaped to receive the at least one flange and lock the at least one flange in place (Figs. 23F-23G; paras. 0113-0118).  
 Servidio teaches the following regarding claim 30: the implant of claim 28, wherein the at least one flange includes a first flange (flange on the medial side of the stem) on a first side (medial side) of the elongated stem and a second flange (flange on the lateral side of the stem) on a second side (lateral side) of the elongated stem opposite the first flange (Figs. 23F-23G).  
 Servidio teaches the following regarding claim 31: the implant of claim 27, wherein the elongated stem includes a ledge (ledge of the tibial platform at the upper portion of the stem) proximate the proximate end and configured to act as a stop for the collar (Fig. 23G; paras. 0113-0118).  
 Servidio teaches the following regarding claim 33: the implant of claim 27, wherein the at least one recess includes four recesses arranged in a radial orientation on the distal surface of the collar (Figure A; Figs. 23A-23B).  

Servidio teaches the following regarding claim 35: the implant of claim 27, wherein the at least one recess includes a plurality of recesses (Figure A; Figs. 23A-23B), and wherein the collar is configured with one or more areas of internal space (spaces between the recesses) Page 5 of 7Serial No. 16/798,825Attorney Docket No. ONKOS 003.9-3.0connecting two or more of the plurality of recesses (Figs. 23A-23B), whereby the maximum volume of fixation medium that can be taken in by the implants is maximized (Figs. 23A-23B).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANN SCHILLINGER/Primary Examiner, Art Unit 3774